DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/KR2018/002280 filed 02/23/2018 which claims foreign priority to 
Korean Application No. 10-2018-0021197 filed 02/22/2018, and Korean Application No. 10-2017-0024998 filed 02/24/2017.

Election/Restrictions
Applicant’s election with traverse of species group A2 (claims 9-16) in the reply filed on 05/18/2022 is acknowledged. 

Applicant’s traversal is on the grounds that the inventions of Group I and Group II do not lack unity of invention as they share the same corresponding special technical features. The bacteria recited in the claimed inventions have a common feature that their EVs show a significant difference in contents between ovarian cancer patients and normal individuals when 16s rRNA sequencing is provided with primers having SEQ ID NOs: 1 and 2. Applicant state that the instant invention lies in diagnosing ovarian cancer by metagenome analysis on extracellular vesicles (EVs) derived from all bacterial species in a sample, rather than by analyzing the EVs isolated from a specific bacterial species.

Applicant then argues that the Examiner did not provided any reasons or examples to support the view that the claims lack a special technical feature linking them over the art as required by MPEP 803 and the Examiner has inappropriately attempted to limit all the inventions to one of the phylum/class/order/family/genus of bacteria merely due to the fact that the bacteria described in the claims fall within different groups of classification.

These arguments have been considered and are not persuasive as follows: 
The method of providing information for ovarian cancer diagnosis and the method of diagnosing ovarian cancer lack unity of invention linking them over the prior art because as stated in the Restriction requirement, the prior art of Kuslich et al. (WO2011/127219: previously cited), Yoo et al. (2016, Experimental & molecular medicine, 48(2), e208 pp. 1-8: previously cited), Idahl et al. and Gosiewski et al. (WO2017/009693A1, published Jan 19, 2017: previously cited) and Balwin et al. (2014, MBio, 5(5), pp.e01714-14: newly cited) each provides teachings that makes obtaining information and diagnosing ovarian cancer by profiling extracted 16S rDNA of extracellular vesicles (EVs) in samples of cancer patients and healthy control samples to detect microbiome dysbiosis between ovarian patients and healthy control subjects obvious to the ordinary skilled artisan. 
Specifically, there is a need in the prior art for non-invasive diagnosis of ovarian cancer and Kuslich et al. (WO2011/127219: previously cited) already teach it a matter of routine practice before the effective filing date of the invention to screen/determine the content of extracellular vesicles from healthy vs. diseased patients for biosignature or biomarkers that enable non-invasive ovarian cancer diagnosis (see Kuslich et al., pg 9, para [0042] and pg 30, Table 1) and particularly teach detecting bacterial 16S rRNA genes within EVs (see Kuslich et al., pg 211, para [001036]).
Yoo et al. teach comparing the content of bacteria-derived EVs of patient samples since the 16S rDNA content of exosomes from the urine from pregnant vs. non-pregnant women were compared. Yoo et al. teach that differences in the relative abundances of different bacteria sp. of the bacterial-derived exosomes/vesicles content from the urine from pregnant vs. non-pregnant women were observed.
Baldwin et al. teach it already a matter of routine practice to perform a metagenomic analysis of a patient clinical sample so as to interrogate the role of the microbiome in the predisposition for, causes of, and therapeutic responses to the associated cancer (see abstract).
Gosiewski et al. particularly  teach the instant SEQ ID Nos. 1-2 to amplify a region of 16S rDNA in a normal patient sample  (control sample) and a patient having disease and to further perform an amplicon sequencing/ metagenomics profiling.
In view of the noted teachings, diagnosing ovarian cancer by metagenome analysis on extracellular vesicles (EVs) derived from all bacterial species in patient samples is obvious and the claims lack unity of invention linking them over the prior art. 

Furthermore, although the method of providing information for ovarian cancer diagnosis and the method of diagnosing ovarian cancer are related, they are construed distinct methods having different scopes since the search for each species is not co-extensive. For example, a prior art reference teaching how to obtain information that is useful for ovarian cancer diagnosis may not teach diagnosing ovarian cancer.

Finally, in contrast to Applicant’s statement that the instant claims are not directed to analyzing the EVs isolated from a specific bacterial species and is directed to diagnosing ovarian cancer by metagenome analysis on extracellular vesicles (EVs) derived from all bacterial species in a sample, none of the language of claims 1-8 make this distinction.

For example, claim 1 recites the limitation “c) comparing an increase or decrease in content of bacteria-derived extracellular vesicles of the subject-derived sample with that of a normal individual-derived sample through sequencing of a product of the PCR”, while
claim 2 recites the limitation, “wherein process (c) comprises comparing an increase or decrease in content of extracellular vesicles derived from one or more bacteria selected from the group consisting of the phylum Tenericutes, the phylum Deferribacteres, the phylum Fusobacteria, 
the phylum Armatimonadetes, the phylum SR1, the phylum Gemmatimonadetes, and the phylum TM6”.

	Neither of these limitations clearly directs comparison of the sequences of the PCR products of step (b) obtained through sequencing so as to determine whether there is an increase or decrease in DNA derived from all bacterial content of the subject-derived sample with that of a normal individual-derived sample; or comparison of the sequences of the PCR products of step (b) obtained through sequencing so as to determine whether there is an increase or decrease in DNA from the phylum Tenericutes, the phylum Deferribacteres, the phylum Fusobacteria, the phylum Armatimonadetes, the phylum SR1, the phylum Gemmatimonadetes, or the phylum TM6 between the EVs of subject-derived sample and the EVs of a normal individual-derived sample, respectively.

Applicants further elects, with traverse, 
For Species B: the phylum Tenericutes;
For Species C: the class Flavobacteriia; 
For Species D, the order Desulfovibrionales;
For Species E, the family Fimbriimonadacae; and 
For Species F, the genus Desulfovibrio. 
For Species G, specimen is urine. 

Concerning the species election for group G, the Examiner has reconsidered the requirement to elect one subject sample specimen from those recited by claims 15 and 16 and because has rejoined claim 16 on the grounds that there would be no undue burden to search a limited number of species together.

Claims 9-16 will be examined on the merits. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/18/2022.

Status of the claims
Claims 1-16 are pending. Claims 9-16 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is construed as being directed to a method of diagnosing ovarian cancer, wherein said method includes a step of extracting DNA from extracellular vesicles isolated from a subject samples, a step of performing a PCR using a primer pair consisting SEQ ID NOS: 1 and 2, and a step of comparing the content of bacteria-derived extracellular vesicles between a normal individual-derived sample and a ovarian cancer patient-derived sample through sequencing of a product of the PCR.
Claim 9 is indefinite because the scope of the primers in the underlined phrase below, in a limitation of claim 9, step (b) is unclear. 
Particularly, claim 9, step (b) recites the limitation of “performing polymerase chain reaction (PCR) on the extracted DNA using a pair of primers comprising SEQ ID NO: 1 and SEQ ID NO: 2”. 
The underlined phrase “a pair of primers comprising SEQ ID NO: 1 and SEQ ID NO: 2” does not make clear whether it is the first primer or the second primer of the instant primer pair that comprises SEQ ID NO: 1 and/or SEQ ID NO: 2. 
The metes and bounds of each primer of the primer pair are not unclear. For claim clarity, the use of PTO claim language of “comprising” or “consisting” in the following manner is suggested.
Applicant may amend the underlined to one of the following options to clarify the metes and bounds of each primer of the primer pair recited in claim 9: 
a primer pair consisting a primer consisting of SEQ ID NO: 1 and a primer consisting of SEQ ID NO: 2; or 
a primer pair consisting a first primer comprising SEQ ID NO: 1 and a second primer comprising SEQ ID NO: 2.

For the purposes of examination, the Examiner has construed the limitation of: 
“performing polymerase chain reaction (PCR) on the extracted DNA using a pair of primers comprising SEQ ID NO: 1 and SEQ ID NO: 2” 
as being directed to the step of:
performing polymerase chain reaction (PCR) on the extracted DNA using a primer pair consisting of the primers of SEQ ID NO: 1 and SEQ ID NO: 2.
Claims 10-16 are also rejected as they depend from claim 9, which is rejected as indicated above.

Claim 9 is also indefinite because of the following issues. 
Claim 9, step (a) requires extraction of DNA from extracellular vesicles from subject samples while claim 9, step (c) recites the term “bacteria-derived extracellular vesicles”, within the limitation “comparing an increase or decrease in content of bacteria-derived extracellular vesicles” between a normal individual-derived sample and an ovarian cancer patient-derived sample through sequencing of a product of the PCR”.  
First, there is insufficient antecedent basis for the latter limitation of “bacteria-derived extracellular vesicles” since the earlier recitation is simply directed to extracellular vesicles from a subject samples and it is not clear how to compare an increase or decrease in content of “bacteria-derived extracellular vesicles” through sequencing of a product of the PCR.

Also, the term “content” in the limitation “comparing an increase or decrease in content of bacteria-derived extracellular vesicles between a normal individual-derived sample and a ovarian cancer patient-derived sample through sequencing of a product of the PCR”, of claim 9, step (c), is confusing and indefinite. 
Specifically, it is unclear what is encompassed by the term “content” as follows. 
Based on the preceding limitation of claim 9, step (b), PCR amplicons are generated by a PCR step that uses SEQ ID NOS 1 and 2 on extracted DNA obtained from extracellular vesicles of a subject’s sample.
Yet it is not known whether “content” as claimed in claim 9, step (c), refers to these amplified fragments of DNA (i.e. amplicons generated from the DNA of extracellular vesicles of a subject’s sample in step (b); or whether “content” refers to metagenome (i.e. all DNA and RNA of the total of genomes including all viruses, bacteria, fungi, and the like present in and extracted from extracellular vesicles of a subject’s sample); or 
finally, whether “content” refers to other materials that is not presently recited in claim 9.
Claims 10-16 are rejected as they depend from claim 9, which is rejected for reasons indicated above.

Claim 9 is drawn to a method of ovarian cancer diagnosis yet none of the recited steps of claim 9 establish any processes or steps to establish a diagnosis of ovarian cancer. Claims 10-16 are rejected as they depend from claim 9.

Claim 9, step (c) recites the limitation “through sequencing of a product of the PCR” which is indefinite because it is not clear what is being claimed. 
It is not known if “a product of the PCR” refers to the PCR products that were generated by step (b) of claim 9.
It is also not clear whether claim 9, step (c) is to encompass an active step of sequencing of the PCR products that were generated by step (b) of claim 9; or whether claim 9, step (c) requires comparison of DNA sequences obtained by sequencing of any PCR products, not necessarily those generated by step (b) of claim 9. Claims 10-15 are further rejected as they depend from claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification disclose how to perform an isolation of extracellular vesicles and extract DNA from the extracellular vesicles (Specification, Example 2, pg 20, lines 5-23) and then perform an analysis of the microbiome sequence content of the extracellular vesicles to screen for specific DNA sequences belonging to genus Faecalibacterium; or belonging to the phylum Tenericutes or to DNA specifically from distinct types of bacteria by noting the presence and amount of these specific DNA sequences after performing a sequencing of PCR products (pg 21, Example 3, lines 5-19 and pg 22, lines 1-3).
Applicants have not disclose how to isolate and then extract DNA of specific bacterial extracellular vesicles e.g. the extracellular vesicle belonging to the phylum Tenericutes, or extracellular vesicle belonging class Flavobacteriia, or extracellular vesicle belonging to order Desulfovibrionales or extracellular vesicle belonging family Fimbriimonadaceae or extracellular vesicle belonging genus Desulfovibrio or any of the specific types of bacteria-derived extracellular vesicles that are recited in claims 9-16.
Applicant’s claims have not establish how to provide a diagnosis of ovarian cancer using any pattern of bacterial dysbiosis or using either an observed increase or decrease in 16S rDNA sequences of one or more distinct bacteria species of the metagenome within EVs between samples of healthy and ovarian cancer patients. 
Accordingly, claims 9-16 are not enabled by the instant disclosure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural law or a natural correlation without significantly more. The claims recite a natural correlation between DNA content of bacteria-derived extracellular vesicles as determined by PCR amplification of 16S rDNA sequences, and ovarian cancer diagnosis. 
This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only active physical steps are extracting DNA from extracellular vesicles isolated from subject samples, performing PCR on the extracted DNA using a primer pair consisting of SEQ ID NO: 1 and SEQ ID NO: 2 and sequencing of a PCR product obtained from step (b) of claim 9. These active steps are conventional and routine steps known in the art as disclosed in Jee et al. (US2017/0369930: newly cited), Kuslich et al. (WO2011/127219: previously cited),  Baldwin et al. (2014, MBio, 5(5), pp.e01714-14: newly cited), Brewster et al. (2016, Journal of Clinical Oncology, 34 (15), 5568, abstract only), Yoo et al. (2016, Experimental & molecular medicine, 48(2), e208 pp. 1-8: previously cited), Gosiewski et al. (WO2017/009693, filed 09/03/2015; provided here as its English Translation equivalent i.e. US2018/0195111: previously cited). 
Jee et al. teach extracting DNA of extracellular vesicles, performing PCR on the extracted DNA and screening amplified 16S rDNA sequences to identify any member of the microbiome content of the extracellular vesicles and to indicate whether there is an increase or decrease in the amount of one or more member(s) (see para [0005]-[0026], [0030], [0034]-[0039], [0045]-[0050] and Examples 1-8 on pg 3-5).
Kuslich et al. teach methods for assessing content of vesicle/exosomes of a human subject having ovarian cancer for the purpose of diagnosing ovarian cancer using detected biomarkers/biosignature of the vesicles (see the rejection under 35 U.S.C. 103 below for more specific disclosure).
Baldwin et al. and Brewster et al. teach it already a matter of routine practice to perform a metagenomic analysis of a patient clinical sample so as to interrogate the role of the microbiome in the predisposition for, causes of, and therapeutic responses to the associated cancer (see Baldwin et al., abstract and Brewster et al., all sections of the abstract disclosures). 
Yoo et al. teach extracting DNA from extracellular vesicles (EVs) from a urine sample of normal and pregnant women, performing PCR on the extracted DNA to amplify 16S rDNA sequences and comparing the metagenomic content of the EVs of the normal and pregnant women via an analysis of the relative differences in the amount of the 16S rDNA amplified sequences of samples from the normal and pregnant women (see the rejection under 35 U.S.C. 103 below for more specific disclosure).
Gosiewski et al. teach metagenome analysis of PCR products obtained using primers consisting SEQ ID NOS: 1-2 (see the rejection under 35 U.S.C. 103 below for more specific disclosures).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuslich et al. (WO2011/127219: previously cited) in view of Baldwin et al. (2014, MBio, 5(5), pp.e01714-14: newly cited), Brewster et al. (2014, Journal of Clinical Oncology, 34 (15), pp. 5568, Abstract Disclosures), Yoo et al. (2016, Experimental & molecular medicine, 48(2), e208 pp. 1-8: previously cited), Gosiewski et al. (WO2017/009693A1, filed 09/03/2015 and published Jan 19, 2017: provided here as its English Translation equivalent i.e. US2018/0195111: previously cited) and Shanmughapriya  et al., (2012, Eur J Clin Microbiol Infect Dis., 31:2311–2317: newly cited).

Kuslich et al. (2011)
Regarding claims 9 and 15-16, Kuslich et al. (WO2011/127219) teach a method of diagnosing ovarian cancer that comprises isolation of extracellular vesicles from blood or urine (pg 247, para [001198]-[001202] and pg 1, para [0003]) and assessing content of vesicle/exosomes of a human subject having ovarian cancer (see Kuslich et al., pg 56, para [00298], pg 83-84, [00426]-[00429], pg 151, para [00875] and pg 165-166, para [00937]–[00939]) and teach a biomarker mutation for ovarian cancer that can be assessed from the vesicle(s) includes, but is not limited to VEGFR2, VEGFA, ERCC1, ER, TOPO1, TOP2A, AR, PTEN, HER2/neu, CD24 or EGFR, or any and all of the disclosed miRNA markers for ovarian cancer (Kuslich et al., pg 83-84, [00426]-[00429]).
Further, Kuslich et al. (WO2011/127219) teach content of vesicle/exosomes may be 16S rRNA bacterial sequences (pg 211, para [001036]).
Kuslich et al. teach step (c) comparing content of the extracellular vesicles derived from the subject samples (see Figs.4a-4b, pg 16/239 and pg 17/239 of the Drawings).

Omitted from Kuslich et al. (2011)
Regrading claim 9, Kuslich et al. do not teach: 
(b) performing a PCR reaction on extracted DNAs using primers comprising SEQ ID NOS: 1-2.
Kuslich et al. do not teach (c) comparing the sequences obtained through sequencing of a product of the PCR and determining the relative increase or decrease of the 16S rDNA content of extracellular vesicles between samples from the normal patient(s) and ovarian cancer patient(s).

Baldwin et al. (2014)
Regarding claim 9, Baldwin et al. teach it already a matter of routine practice to perform a metagenomic analysis of a patient clinical sample so as to interrogate the role of the microbiome in the predisposition for, causes of, and therapeutic responses to the associated cancer (see abstract)

Brewster et al. (2016)
Regarding claim 9, Brewster et al. teach a comparative method comprising a metagenomic analysis of 16S rDNA extracted from ovarian tissue of patients having ovarian cancer and with benign disease (abstract). Brewster et al.’s abstract states:
“when analyzed by epithelial ovarian cancer status, there is evidence of two groups with borderline differences in microbial profiles of cancer vs. no cancer (p = 0.06) Conclusions: We identified distinct microbiota of the female upper genital tract and a profile unique to women with epithelial ovarian cancer. Further investigation is necessary to determine if changes in the microbiota may precede the development of and contribute to fallopian tube-ovarian cancer susceptibility”.

Yoo et al. (2016)
Regarding claims 9 and 15, Yoo et al. teach a method that comprises the steps of: 
(a) extracting DNA from extracellular vesicles isolated from subject samples (see abstract, wherein Yoo et al. teach extraction of DNA from extracellular vesicles (EV) in the urine of pregnant and non-pregnant women and pg 2, right col, section entitled “EV isolation and DNA extraction from human urine samples”); 
(b) performing polymerase chain reaction (PCR) on the extracted DNA using a pair of 16S rDNA primers, 27F and 518R (see abstract, wherein Yoo et al. teach amplification of the V1-V3 region of the 16S rDNA and see pg 2, right col, “Emulsion-based PCR for metagenomics sequencing”);
(c) comparing the content of bacteria-derived extracellular vesicles of the subject sample with that of a normal individual-derived sample through sequencing of a product of the PCR (see abstract and pg 3, sections entitled “Selection of 16 rRNAs and taxonomic assignments” and pg 3-5, “Differences in bacteria-derived EVs in urine by pregnancy status”, wherein Yoo et al. teach the 454 pyrosequencing of 16S rDNA amplicon and the comparison of the amount of various identified bacterial sequences so as to determine which bacterial species are enriched or are dominant or depleted in the vesicles of pregnant women and the vesicles of non-pregnant controls; see also pg 5, Table 2 and pg 5-6, section entitled “Compositional difference of bacteria-derived EVs in the urine from pregnant women who underwent normal vs preterm pregnancy”).
Yoo et al. observed differences in the relative abundances of different bacteria sp. in the urine of pregnant vs. non-pregnant women via metagenomic analysis of the 16S rRNA amplicon sequences of the exosomes/vesicles content derived from the urine of pregnant v. non-pregnant women.

Omitted from Yoo et al. 
Regarding claim 9, Yoo et al. do not teach providing information for ovarian cancer diagnosis or diagnosing ovarian cancer. Yoo et al. do not teach (b) a PCR reaction on extracted DNA using primers comprising SEQ ID NOS: 1-2.

Gosiewski et al. (2017)
Gosiewski et al. teach a method of providing a pair of primers that enable amplification of the 16S DNA region for microbiological analysis of bacterial profiles in samples (see abstract and pg 7, wherein Gosiewski et al. teach a nested PCR that provides a first set of primer pair F and R for an amplification I and for amplification II, the instant SEQ ID Nos. 1-2).
Gosiewski et al. teach sequencing so as to determine the relative abundances of one or multiple microbial taxa in a sample from a subject (pg 13, all para and Fig. 1 which presents quantitative composition of bacterial DNA at the level of bacteria phyla in the control and patient group).

Shanmughapriya  et al.
	Regarding claim 9 and the diagnosing ovarian cancer, Shanmughapriya  et al. teach that C. trachomatis DNA was present in 24 (80%) of the 30 tissues from ovarian cancer cases. Of the 24 C. trachomatis-positive cases, 21 developed invasive epithelial ovarian carcinoma (12 serous, six endometrioid and three mucinous) and three were typed histologically as serous borderline
tumours. All the tissues from controls at the time of the case diagnosis were negative for C. trachomatis DNA (pg 2313, left col., last para).

It would have been obvious to the ordinary skilled artisan before the effective filing date of the invention to modify the method of diagnosing ovarian cancer comprising the assessing of DNA extracted from extracellular vesicles found in a patient sample as taught by Kuslich et al. by extracting DNA from the extracellular vesicles and further providing an alternative primer pair of Gosiewski et as a substitute equivalent to the primer pair taught by Kuslich et al. so as to obtain 16S rDNA amplicons of extracted DNA of the exosomes/vesicles for which a metagenomic analysis of the 16S rDNA amplicons would be performed in a manner as taught by Gosiewski et al. and/or Yoo et al.
Baldwin et al. and Brewster et al. teach screening the 16S rDNA content of cancer tissue were a matter of routine practice in the art before the effective filing date of the invention while Kuslich et al., Yoo et al. and Gosiewski et al. teach screening the 16S rDNA content of exosomes/vesicles of a subject blood or urine sample so as to establish an association between the microbiome present or absent in distinct subject samples. Brewster et al., Gosiewski et al. and/or Yoo et al. each teach using conventional metagenomic analysis for indicating dybiosis associated with the presence of a disease. 
Gosiewski et al. particularly  teach the instant SEQ ID Nos. 1-2 to amplify a region of 16S rDNA in a normal patient sample  (control sample) and a patient having disease and to further perform an amplicon sequencing/ metagenomics profiling in a same manner as taught by Yoo et al. so as to compare the amount of individual sequences of one or multiple microbial taxa present in the sample(s) so as to determine relative abundances/relative sequence reads of one or multiple microbial taxa; or so as to determine altered abundances of one or multiple microbial taxa in a control sample to a sample of a patient having or suspected of having ovarian cancer. 
In view of all the teachings as noted above, it would have been prima facie obvious to the ordinary skilled artisan to obtain information for and/to diagnose ovarian cancer by profiling extracted 16S rDNA of extracellular vesicles in ovarian patient sample and healthy control samples to determine the presence or absence of microbiome dysbiosis between ovarian patients and healthy control subjects. 
The ordinary skilled artisan would have been encouraged to indicate the presence/persistence of ovarian cancer where the amount of 16S rDNA Chlamydia trachomatis sequences from the EV of a sample from ovarian patient are increased relative to 16S rDNA sequences from the EVs of a sample from healthy patient in view of Shanmughapriya  et al. who suggest a strong link between the presence of C. trachomatis DNA and ovarian cancer.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 9 and 15-16 are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637      
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637 
June 17, 2022